EXHIBIT 10.1


2010 Executive Annual Bonus Plan


Total executive bonus opportunities will be based on 2010 base salaries as
follows:



   
Percentage of
   
2010 Base Salary
   
Opportunity
H. Eric Bolton, Jr.
 
200%
Albert M. Campbell, III
 
100%
Thomas L. Grimes, Jr.
 
100%
James Andrew Taylor
 
100%



The bonus opportunity will be earned by performance in three areas:
year-over-year funds from operations, or FFO, per diluted share/unit growth,
same store gross operating income, or GOI, growth and the achievement of
individual goals as approved by the Compensation Committee. The weight of these
performance factors for each executive officer will be as follows:



   
FFO per Share
 
Same Store
 
Individual
   
Growth
 
GOI Growth
 
Goals
H. Eric Bolton, Jr.
 
80%
 
0%
 
20%
Albert M. Campbell, III
 
80%
 
0%
 
20%
Thomas L. Grimes, Jr.
 
50%
 
30%
 
20%
James Andrew Taylor
 
50%
 
30%
 
20%



The percentage of bonus opportunity earned from performance growth targets will
be based on a sliding scale as follows:



   
Percentage of
Performance
 
Bonus Opportunity
Level
 
Earned
Minimum Threshold
 
0.0%
Threshold I
 
12.5%
Threshold II
 
25.0%
Threshold III
 
37.5%
Target
 
50.0%
Target I
 
62.5%
Target II
 
75.0%
Target III
 
87.5%
High
 
100.0%
     



In determining FFO per diluted share/unit growth, the Compensation Committee has
the ability to factor in any material and non-recurring events that may or may
not occur that impact the registrant’s FFO performance, but may or may not
subsequently impact the registrant’s share price, to help ensure that the
potential bonus is in line with actual shareholder performance realized for the
year.


After the total bonus opportunity is calculated, the Compensation Committee, at
its discretion, may apply a discretionary modifier allowing the bonus
opportunity calculated to be lowered or raised by up to 25% to determine the
final bonus award amount.



